UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6254


ELBERT MAURICE MAYFIELD,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-hc-02170-BO)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Maurice Mayfield, Appellant Pro Se. Seth Morgan Wood, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elbert Maurice Mayfield, a federal prisoner, appeals the district court’s order and

judgment dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record

and find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Mayfield v. Andrews, No.

5:15-hc-02170-BO (E.D.N.C. Feb. 10, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2